EX-10 15 exhibit10-5.htm Exhibit 10.35

Exhibit 10.36



SUSPENSION, WAIVER AND MODIFICATION AGREEMENT

 

     THIS SUSPENSION, WAIVER AND MODIFICATION AGREEMENT (this "Agreement") is
entered into as of March 28, 2000, among ALS HOLDINGS, INC., a Delaware
corporation and ALS WISCONSIN HOLDINGS, INC., a Delaware corporation
(collectively, the "Borrowers"), ALTERRA HEALTHCARE CORPORATION, a Delaware
corporation ("Alterra"), BANK UNITED, as agent (in such capacity, the "Agent")
for itself and for certain additional Lenders party hereto. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Financing Agreement.



W

I T N E S S E T H:





          WHEREAS, the Borrowers and the Agent are parties to that certain
Amended and Restated Financing and Security Agreement dated as of February 12,
1999, as amended by First Amendment to Amended and Restated Loan Agreement dated
as of October 29, 1999 (collectively, the "Financing Agreement");



     WHEREAS, Alterra entered into that certain Guaranty of Payment Agreement
dated as of September 12, 1998 in favor of the Agent, on behalf of the Lenders,
as amended by that certain First Amendment to Guaranty of Payment Agreement
dated as of October 29, 1999 (collectively, the "Alterra Guaranty Agreement");



     WHEREAS, Alterra is in the process of preparing financial statements for
the fourth (4th) quarter of fiscal year 1999 and for the entirety of fiscal year
1999 (collectively, the "Final 1999 Financials") to be delivered by Alterra to
the Agent pursuant to Section 3.1 of Alterra Guaranty Agreement;

     WHEREAS, the Agent and the Lenders acknowledge that Alterra has advised the
Agent that Alterra's projections indicate that the Final 1999 Financials will
result in a failure of Alterra to comply with Sections 3.2.1 and 3.2.3 of the
Alterra Guaranty Agreement as of December 31, 1999 and Alterra's projections
further indicate that Alterra will be unable to comply with such covenants
through June 30, 2000 (collectively, the "Financial Covenant Noncompliance");

     WHEREAS, Alterra and the Borrowers have also failed to comply with certain
other provisions of the Financing Documents, as is more particularly described
on Exhibit "A", attached hereto and made a part hereof (the "Other Noncompliance
Items");

     WHEREAS, the Financial Covenant Noncompliance and the Other Noncompliance
Items are sometimes collectively referred to as the "Noncompliance Matters";



WHEREAS, the Borrowers and Alterra have requested that the Agent and the Lenders
enter into this Agreement; and



     WHEREAS, the Agent and the Lenders are willing to enter into this Agreement
upon and subject to the terms and conditions specified in this Agreement.





--------------------------------------------------------------------------------


     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



      1.     Reaffirmation of Existing Debt. The Borrowers and Alterra
acknowledge and confirm that (a) the Borrowers' and Alterra's obligations to
repay the outstanding principal amount of the Loans is unconditional and not
subject to any offsets, defenses or counterclaims, (b) the Agent, on behalf of
the Lenders, has a valid and enforceable first priority perfected security
interest in the Collateral, (c) the Agent and the Lenders have performed fully
all of their respective obligations under the Financing Agreement and the other
Financing Documents, and (d) by entering into this Agreement, the Agent and the
Lenders do not suspend, waive or amend (except for the limited suspension,
limited waivers and limited amendments contained herein) or release any term or
condition of the Financing Agreement or any of the other Financing Documents or
any of their rights or remedies under such Financing Documents or applicable law
or any of the obligations of any Borrower or Alterra thereunder.



      2.     Waiver. Subject to the other terms and conditions of this
Agreement, the Lenders hereby (i) suspend the applicability of Sections 3.2.1
and 3.2.3 of the Alterra Guaranty Agreement as of December 31, 1999, and (ii)
hereby waive any Defaults or Events of Default resulting from the Other
Noncompliance Matters. This limited suspension and limited waiver shall not
modify or affect (a) Alterra's obligation to comply with Section 3.2.1 and
Section 3.2.3 of the Alterra Guaranty Agreement, as modified herein, on and at
all times hereafter and (b) Borrowers' and Alterra's obligations to comply fully
any other duty, term, condition or covenant contained in the Financing Agreement
and the other Financing Documents. The limited suspension and limited waiver
contained herein is a one time suspension and waiver and each shall be effective
only in the specific circumstances provided for above, and nothing herein
contained shall be deemed to constitute a waiver or suspension of any rights or
remedies the Agent or any Lender may have under the Financing Agreement or any
other Financing Documents or under applicable law.



      3.      Amendment. The Alterra Guaranty Agreement is hereby modified and
amended as follows effective as of January 1, 2000:



(a)      Section 3.2.3 of the Alterra Guaranty Agreement is hereby amended in
its entirety to read as set forth below:



"Maintain a minimum ratio of (a) EBITDAR on any Calculation Date to (b) the sum
of Interest plus Rent on such Calculation Date of not less than the ratio for
the applicable period set forth below:



Quarter Ending

Ratio

March 31, 2000

0.65:1

June 30, 2000

0.80:1

September 30, 2000

0.90:1

December 31, 2000

0.95:1

March 31, 2001

1.0:1

June 30, 2001

1.05:1

September 30, 2001

1.15:1

December 31, 2001

1.25:1

Thereafter

1.25:1



--------------------------------------------------------------------------------




For purposes of this Section 3.2.3, the foregoing covenants shall be applied on
a trailing three (3) month basis for the period through September 30, 2000 and
on a trailing twelve (12) month basis thereafter and the "Calculation Date"
shall be the last date of each fiscal quarter of Guarantor.



      (b)     Section 3.2.1 of the Alterra Guaranty is hereby amended by
deleting the first sentence thereof and substituting in lieu thereof the
following:



"Maintain, on a consolidated basis with all subsidiaries, at all times during
the term of the Credit Facility measured quarterly beginning with the quarter
ending December 31, 1999, a minimum Tangible Net Worth of not less than the sum
of $80,000,000 as of December 31, 1999 plus fifty per cent (50%) of the
Guarantor's net income (if positive) for each subsequent quarter plus
seventy-five per cent (75%) of the net proceeds to the Guarantor of any equity
capital (or equity equivalent) securities offering received during such
quarter."



For the purpose of the calculation of Tangible Net Worth pursuant to this
Section 3.2.1, no reduction to tangible net worth shall be made related to any
goodwill resulting from the purchase of joint venture interests related to joint
ventures in place as of the date of this Agreement.



4.     Miscellaneous.



(a)     The Financing Agreement, and the obligations of the Borrowers' and
Alterra thereunder and under the other Financing Documents, are hereby ratified
and confirmed and shall remain in full force and effect according to their
terms.



(b)     Borrowers and Alterra hereby represent and warrant with respect to
itself as follows:

           (i)     Such Borrower and Alterra has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.



           (ii)     This Agreement has been duly executed and delivered by such
Borrower and Alterra and constitutes each such Borrower and Alterra's legal,
valid and binding obligations, enforceable in accordance with its terms, except
as such enforceability may be subject to (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors' rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).





--------------------------------------------------------------------------------


           (iii)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Borrower and Alterra of this Agreement.



      (c)     Each Borrower hereby represents and warrants with respect to
itself to the Lenders that (i) except as previously disclosed to the Agent, the
representations and warranties of such party set forth in the Credit Agreement
are true and correct as of the date hereof and (ii) other than the Noncompliance
Matters, no unwaived event has occurred and is continuing which constitutes a
Default or an Event of Default. Alterra hereby represents and warrants to the
Lenders that (i) except as previously disclosed to the Agent, the
representations and warranties of Alterra set forth in the Alterra Guaranty
Agreement are true and correct as of the date hereof and (ii) other than the
Noncompliance Matters, no unwaived event has occurred and is continuing which
constitutes a Default or an Event of Default. The Lenders hereby represent and
warrant to each Borrower and Alterra that they have no knowledge of any Defaults
or Events of Default other than the Noncompliance Matters.



      (d)     This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.



      (e)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.



 

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------


      Each of the parties hereto has caused a counterpart of this Agreement to
be duly executed and delivered as of the date first above written.

 

BORROWERS

: ALS HOLDINGS, INC., a Delaware corporation





 

By: /s/ Mark Ohlendorf
Name: Mark Ohlendorf
Title:      Vice President



ALS WISCONSIN HOLDINGS, INC.

,
a Delaware corporation




 

By: /s/ Mark Ohlendorf
Name: Mark Ohlendorf
Title:      Vice President





 

ALTERRA HEALTHCARE CORPORATION


a Delaware corporation
By: /s/ Mark Ohlendorf
Title:      Senior Vice President



 



--------------------------------------------------------------------------------


LENDERS: BANK UNITED
individually in its capacity as a


Lender and in its capacity as Agent



 

By: /s/ Casey Moore
Name: Casey Moore
Title: Vice President



FIRSTAR BANK, N.A.



 

By: /s/ Dale L. Welke
Name: Dale L. Welke
Title:Vice President



 

AMSOUTH BANK


 

By: /s/ Carl M. Ferris
Name: Carl M. Ferris
Title:Vice President




--------------------------------------------------------------------------------


Exhibit "A"

1.     The creation and/or filing of various mechanic's, materialmen's and other
similar liens, filed or inchoate, that may have attached to the Construction
Projects as a result of ongoing construction thereon, together with any lis
penden or lawsuits filed in connection therewith.

2.     Any inaccuracy or misrepresentation contained in the Compliance
Certificate delivered by the Borrower to Bank United, as Agent dated January 28,
2000 as a result of the mechanic's, materialmen's or other similar liens or
related lis pendens or lawsuits.



3.     The construction slow down or work stoppage on the Construction Projects
and the resulting increases in costs and deterioration of the condition of the
Construction Projects as partially constructed.



4.     The breaches or defaults under other credit facilities to which Alterra
is a party or guarantor, and for which Alterra has obtained or will
simultaneously obtain waivers, as follows:



•     Master Loan Agreement dated January 8, 1999 among ALS West, Inc., Alterra
and Guaranty Federal Bank, F.S.B.



•      Master Construction Line of Credit Agreement dated as of October 6, 1998
among Alterra, ALS National, Inc. (pursuant to Joinder Agreement), Key Corporate
Capital, Inc., as Administrative Agent and the Co-Agents and other Lending
Institutions named therein.



•      Guaranty dated as of August 31, 1999 made by Alterra in favor of Key
Corporate Capital, Inc., as Administrative Agent



•      Participation Agreement dated as of July 16, 1999 among AHC Tenant, Inc.,
as Lessee, Pita General Corporation, as Owner, Alterra, as Guarantor, SELCO
Service Corporation, as Equity Investor, ZC Specialty Insurance Company, as
Surety, Bank One, N.A. (formerly, the First National Bank of Chicago), as
Trustee and Greenwich Capital Financial Products, Inc., as Noteholder.



•      Guaranty Agreement dated September 30, 1999, made by Alterra in favor of
Bank of America, N.A.



•      Secured Promissory Notes made by project-specific entities to Key
Corporate Capital, Inc. and delivered pursuant to that certain Master Loan
Agreement issued by Key Corporate Capital, Inc. to ALS-Northeast, LLC dated May
5, 1998.



      5.      Failure to deliver quarterly financial statements by Alterra to
the Agent on February 15, 2000 for the fourth fiscal quarter of 1999.

